DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s Response filed 11 August 2022.  
Claims 50–56 and 62–74 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Responsive Claim Amendments
Newly submitted claims 75–94 are directed to an invention(s) that is independent or distinct from the invention originally claimed (claims 50–56 and 62–74) for the following reasons: see § Restriction (below).
Since Applicant has received an action on the merits for the originally presented invention (claims 50–56 and 62–74), this invention has been constructively elected by original presentation for prosecution on the merits. Claims 75–94 would be withdrawn from consideration as being directed to a non-elected invention, if the amendment filed 11 August 2022 was entered. See 37 CFR § 1.142(b) and MPEP § 821.03. However, the amendment filed 11 August 2022 canceling all claims drawn to the elected invention (claims 50–56 and 62–74) and presenting only claims drawn to a non-elected invention (claims 75–94) is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because: see § Restriction (below).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, Applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 50–56 and 62–74, drawn to a secure transaction controller and method.
II. Newly proposed claims 75–94, drawn to a system, method, and medium (of a mint).
The inventions are independent or distinct, each from the other because:
Product claims 50–56 of Invention I and product claims 75–85 and 94 of Invention II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination of Invention II has separate utility such as minting new tokens. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Process claims 62–74 of Invention I and process claims 86–93 of Invention II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have at least a materially different design, mode of operation, function, and/or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Process claims 62–74 of Invention I and product claims 75–85 and 94 of Invention II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case the product as claimed can be used to practice another and materially different process.
Process claims 86–93 of Invention II and product claims 50–56 of Invention I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case the apparatus as claimed can be used to practice another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922.  The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685